Case 17-81489   Doc 55   Filed 11/01/18 Entered 11/01/18 09:29:39   Desc Main
                           Document     Page 1 of 4
Case 17-81489   Doc 55   Filed 11/01/18 Entered 11/01/18 09:29:39   Desc Main
                           Document     Page 2 of 4
Case 17-81489   Doc 55   Filed 11/01/18 Entered 11/01/18 09:29:39   Desc Main
                           Document     Page 3 of 4
Case 17-81489   Doc 55   Filed 11/01/18 Entered 11/01/18 09:29:39   Desc Main
                           Document     Page 4 of 4
